




Exhibit 10.14
PERFORMANCE SHARE AWARD AGREEMENT
PURSUANT TO THE
CHEMTURA CORPORATION 2010 LONG-TERM INCENTIVE PLAN


* * * * *
Participant:                                            


Grant Date:                    [March 1, 2016]


Number of Performance Shares
Granted (“Target Award”) :                    


* * * * *


THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Chemtura Corporation, a
corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Chemtura Corporation 2010 Long-Term
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units subject to
performance-based vesting (“Performance Shares”) provided herein to the
Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation by Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.
2.Grant of Performance Shares. The Company hereby grants to the Participant, as
of the Grant Date specified above, the number of Performance Shares specified
above as the Target Award. Each Performance Share represents the right to
receive one share of Stock on a future date, based upon the attainment of
certain performance goals related to total shareholder return and continued
employment or service, as set forth herein. Except as otherwise provided by the
Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason, and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of the shares
of Stock underlying the Performance Shares, except as otherwise specifically
provided for in the Plan or this Agreement. It is intended that the Performance
Shares qualify as “qualified performance-based compensation” for purposes of
Section 162(m) of the Code and the regulations promulgated thereunder.




--------------------------------------------------------------------------------




3.Performance Goals.
(a)The Company’s TSR Percentile (as defined below) will be measured with respect
to the period beginning on January 1, 2016 and ending on December 31, 2018 (the
“Performance Period”), and the right to the Performance Shares will be
determined based on the following schedule:


Company’s TSR Percentile
Percentage Multiplier
75th or greater
200%
50th
100%
25th
25%
less than 25th
0%



If the Company’s TSR Percentile falls between the measuring points on the
foregoing schedule, the Percentage Multiplier will be determined based on linear
interpolation. Any fractional Performance Shares resulting from the vesting of
the Performance Shares shall be rounded down to the nearest whole number. In no
event shall the maximum number of Performance Shares that may be deliverable
pursuant to this Agreement exceed 200% of the Target Award.


(b)For purposes of this Agreement, the following terms shall have the following
meanings:
(i) “Closing Average Share Price” means the average of the Closing Price of a
share of relevant stock for the last 30 calendar days.
(ii) “Closing Price” means the last reported sale price of a share of relevant
stock as traded on the principal exchange or market on which the stock is then
trading, as determined by the Committee for a relevant date in its sole
discretion.
(iii) “Company’s TSR Percentile” means, the percentile measured on the last
trading day of the Performance Period in which the Company’s Total Shareholder
Return falls as compared to the Total Shareholder Return of the companies
included in the Dow Jones Chemical Index as of the last trading day of the
Performance Period. The Company’s TSR Percentile will be approved by the
Committee as soon as practicable following the end of each Performance Period.
(iv) “Total Shareholder Return” means the percentage change in the relevant
Closing Average Share Price determined from the immediately preceding trading
day prior to the first day of the Performance Period through the last day of the
Performance Period (or immediately preceding trading day if such day is not a
trading day) assuming reinvestment of dividends on the ex-dividend date.
4.Delivery of Shares.
(a)General. Subject to the provisions of Sections 5 and 9 below, provided that
the Participant remained employed with the Company through the last day of the
Performance Period, the number of shares of Stock that correspond to the number
of Performance Shares subject to the Target Award, multiplied by the Percentage
Multiplier determined in accordance with Section 3 above, will be delivered to
the Participant as soon as practicable after the Committee has approved the
Company’s TSR Percentile on or following January 1, 2019, provided that in no
event shall the delivery be made after March 15, 2019.
(b)Deferrals. If permitted by the Company, the Participant may elect, subject to
the terms and conditions of the Plan and any other applicable written plan or
procedure adopted by the Company from time to time for purposes of such
election, to defer the delivery of all or any portion of the shares of Stock
that would otherwise be delivered to the Participant hereunder (the “Deferred
Shares”), consistent with the requirements of Section 409A of the Code. Upon the
vesting of Performance Shares that have been so deferred, the applicable number
of Deferred Shares shall be credited to a bookkeeping account established on the
Participant’s behalf (the “Account”). Subject to Section 6 hereof, the number of
shares of Stock equal




--------------------------------------------------------------------------------




to the number of Deferred Shares credited to the Participant’s Account shall be
delivered to the Participant in accordance with the terms and conditions of the
Plan and the other applicable written plans or procedures of the Company,
consistent with the requirements of Section 409A of the Code.
1.Termination of Performance Shares, Forfeiture.
(a)Termination of Employment without Cause or for Good Reason in Connection with
a Change in Control. If a Participant’s employment with the Company and its
Subsidiaries is terminated by the Company or the applicable Subsidiary without
Cause or by the Participant for Good Reason, in each case, prior to the end of
the Performance Period and within the two (2) year period following a Change in
Control, then the Participant will be entitled to receive the Target Award
(assuming any performance targets were achieved at target levels), deliverable
at the time and manner specified in Section 4 above.
(b)Termination by reason of Death, Disability. If a Participant’s employment
terminates due to death or Disability prior to the end of the Performance
Period, the Participant (or his or her estate, in the event of death) will be
entitled to receive a pro-rata number of shares of Stock that would have been
delivered pursuant to Section 4 had the Participant remained employed through
the end of the Performance Period, based on the number of days during the
Performance Period that the Participant is considered to be an active employee
as determined by the Company, deliverable at the time and manner specified in
Section 4 above.
(c)Forfeiture. If a Participant ceases employment or service with the Company
and its Subsidiaries during the Performance Period for any reason not set forth
in Sections 5(a) and 5(b), then all unvested Performance Shares shall be
immediately forfeited without payment upon the Participant’s termination of
employment or service. Any portion of the Performance Shares that does not vest
as of the end of the Performance Period shall be forfeited without payment as of
the end of the Performance Period.
2.Dividends; Rights as Stockholder. Cash dividends on shares of Stock issuable
hereunder shall be credited to a dividend book entry account on behalf of the
Participant with respect to each Performance Share granted to the Participant,
provided that such cash dividends shall not be deemed to be reinvested in shares
of Stock and shall be held uninvested and without interest and paid in cash at
the same time that the shares of Stock underlying the Performance Shares are
delivered to the Participant in accordance with the provisions hereof. Stock
dividends on shares of Stock shall be credited to a dividend book entry account
on behalf of the Participant with respect to each Performance Share granted to
the Participant, provided that such stock dividends shall be paid in shares of
Stock at the same time that the shares of Stock underlying the Performance
Shares are delivered to the Participant in accordance with the provisions
hereof. Except as otherwise provided herein, the Participant shall have no
rights as a stockholder with respect to any shares of Stock underlying any
Performance Shares unless and until the Participant has become the holder of
record of such shares.
3.Non-Transferability. No portion of the Performance Shares may be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Participant,
other than to the Company as a result of forfeiture of the Performance Shares as
provided herein, unless and until delivery is made in respect of vested
Performance Shares in accordance with the provisions hereof and the Participant
has become the holder of record of the vested shares of Stock issuable
hereunder.
4.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
5.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Performance Shares and, if the Participant fails
to do so, the Company may otherwise refuse to issue or transfer any shares of
Stock or other consideration otherwise required to be issued pursuant to this
Agreement. Any statutorily




--------------------------------------------------------------------------------




required withholding obligation with regard to the Participant may be satisfied
by reducing the amount of cash or shares of Stock otherwise deliverable to the
Participant hereunder. Notwithstanding anything to the contrary in this
Section 9, in the event the Stock is not listed for trading on an established
securities exchange on the date this Award is required to be settled then the
Company shall, at the request of the Participant, deduct or withhold shares of
Stock having a fair market value equal to the minimum amount required to be
withheld to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to comply with the
Code and/or any other applicable law, rule or regulation with respect to this
Award.
6.Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Stock issued pursuant to this Agreement or, if shares of
Stock are evidenced in uncertificated form, the Company may place legends in
electronic or book entry form. If certificates are issued, the Participant
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares of Stock acquired pursuant to this
Agreement in the possession of the Participant in order to carry out the
provisions of this Section 10.
7.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 of the Securities Act and in this connection the
Company is relying in part on the Participant’s representations set forth in
this Section 11.
(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Stock and the Company is
under no obligation to register such shares of Stock (or to file a “re-offer
prospectus”).
(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Stock, (B) adequate information concerning the
Company is then available to the public, and (C) other terms and conditions of
Rule 144 or any exemption therefrom are complied with, and (ii) any sale of the
shares of Stock issuable hereunder may be made only in limited amounts in
accordance with the terms and conditions of Rule 144 or any exemption therefrom.
8.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. Notwithstanding the foregoing sentence, the terms of this
Agreement applicable to the Participant will be subject in their entirety to the
terms of any employment agreement, offer letter or other document to which the
Participant has agreed (and, for the avoidance of doubt, any Performance Share
agreement previously granted under the Plan that is subject to such employment
agreement, offer letter or other document). The relevant terms of such
employment agreement, offer letter or other document, if contrary to the terms
of this Agreement, shall govern the rights of the Participant. The Committee
shall have the right, in its sole discretion, to modify or amend this Agreement
from time to time in accordance with and as provided in the Plan. This Agreement
may also be modified or amended by a writing signed by both the Company and the
Participant. The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.
9.Notices. Any notice hereunder by the Participant shall be given to the Company
in writing and such notice shall be deemed duly given only upon receipt thereof
by the General Counsel of the Company. Any notice hereunder by the Company shall
be given to the Participant in writing and such notice




--------------------------------------------------------------------------------




shall be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.
10.No Right to Employment. Any questions as to whether and when there has been a
termination of employment and the cause of such termination shall be determined
in the sole discretion of the Committee. Nothing in this Agreement shall
interfere with or limit in any way the right of the Company, its Subsidiaries or
its Affiliates to terminate the Participant’s employment or service at any time,
for any reason and with or without Cause.
11.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Performance Shares awarded under
this Agreement for legitimate business purposes (including, without limitation,
the administration of the Plan). This authorization and consent is freely given
by the Participant.
12.Compliance with Laws. The grant of Performance Shares and the issuance of
shares of Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule, regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the Performance Shares or any shares of Stock pursuant to this Agreement
if any such issuance would violate any such requirements. As a condition to the
settlement of the Performance Shares, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law, rule or regulation.
13.Compliance with Section 409A of the Code. The Performance Shares awarded
under this Agreement are intended to comply with Section 409A of the Code or an
exemption, and payment may only be made under this Agreement upon an event and
in a manner permitted by Section 409A of the Code, to the extent applicable.
Delivery of the shares of Stock underlying the Performance Shares is intended to
be exempt from Section 409A under the “short term deferral” exception.
Notwithstanding any provision of this Agreement or the Plan to the contrary, if
required by Section 409A of the Code, if the Participant is considered a
“specified employee” for purposes of Section 409A of the Code and if delivery of
shares of Stock under this Agreement is required to be delayed for a period of
six months after separation from service pursuant to Section 409A of the Code,
delivery of such shares shall be delayed as required by Section 409A of the
Code. In no event may the Participant, directly or indirectly, designate the
calendar year of a payment.
14.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 7
hereof) any part of this Agreement without the prior express written consent of
the Company.
15.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
17.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.
18.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by
applicable laws, rules and regulations.




--------------------------------------------------------------------------------




19.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of
Performance Shares made under this Agreement is completely independent of any
other award or grant and is made at the sole discretion of the Company; (c) no
past grants or Awards (including, without limitation, the Performance Shares
awarded hereunder) give the Participant any right to any grants or Awards in the
future whatsoever; and (d) any benefits granted under this Agreement are not
part of the Participant’s ordinary salary, and shall not be considered as part
of such salary in the event of severance, redundancy or resignation.
20.Electronic Signature. To the extent applicable, all references to signatures
and delivery of documents in this Agreement can be satisfied by procedures that
the Company has established or may establish for an electronic signature system
for delivery and acceptance of any such documents, including this Agreement. The
Participant’s electronic signature is the same as, and shall have the same force
and effect as, such Participant’s manual signature. Any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan
* * * * *




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


CHEMTURA CORPORATION


By:    


Name:    


Title:    




PARTICIPANT






    


Name:    






















